PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lu et al.
Application No. 16/206,753
Filing Date: November 30, 2018
Attorney Docket No. A1156.70718US00
For: COMPACT ELECTRICAL CONNECTOR

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.55(f), filed February 1, 2022, to accept certified copies of the foreign applications, by way of a Certificate of Correction.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

A review of the record reveals that the Notice of Allowability mailed November 14, 2019 and the Supplemental Notice of Allowability mailed January 22, 2020 indicates that none of the certified copies of the priority documents have been received.  The issue fee was timely paid on February 13, 2020 and this application issued into a patent on March 24, 2020.  A Certificate of Correction was received on May 26, 2020.  In response, a Certificate of Correction was mailed on June 23, 2020, identifying Taiwan (TW) Application Nos. 106217949 and 107205215 on the title page of the patent.  A petition under 37 CFR 1.55(f) and the certified copies of TW Application 
Nos. 106217949 and 107205215 were received on September 2, 2021.  A decision dismissing the petition was mailed on December 2, 2021.  In response, the present renewed petition was filed on February 1, 2022.  
 
Since the record shows that a grantable petition was filed on February 1, 2022, the petition is granted nunc pro tunc.1

It is noted that petitioner submitted a petition fee under 37 CFR 1.17(m), in the amount of $2100.00, on September 2, 2021. As the petition fee required by 37 CFR 1.17(g) is $220.00, an overage of $1880.00, less the Certificate of Correction fee of $150.00, will be credited to petitioner’s deposit account in due course.2 

Petitioner is advised that the certified copies were received after the time period set forth in 37 CFR 1.55; thus, the Certificate of Correction fee was required when filed on May 26, 2020.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 The petition is found to comply with all the above requirements.
        2 Certificate of Correction fee of $150.00 was never assessed to the deposit account, as authorized on May 26, 2020.